    






EXHIBIT 10.2






AMENDMENT TO THE
BROADRIDGE FINANCIAL SOLUTIONS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Pursuant to Section 5.5 of the Broadridge Financial Solutions, Inc. Supplemental
Executive Retirement Plan (the “Plan”), the Plan is hereby amended as follows,
effective February 2, 2017:


1.    Section 1.3 - The Plan is amended by substituting the following for
Section 1.3 thereof:


“1.3    Committee. The Retirement Committee of the Company, appointed from time
to time by Compensation Committee of the Board.”


2.    Section 5.5 - The Plan is amended by substituting the following for
Section 5.5 thereof:


“5.5    Company’s Right to Terminate and Amend. The Company, acting through the
Compensation Committee of the Board, may, at any time, amend or modify the Plan
in whole or in part. In addition, the Plan may be amended by the Committee at
any time provided that any such amendment is necessary (A) to bring the Plan
into compliance with the Code or other applicable law, or (B) to make any other
desired changes which do not result, when aggregated with any other amendments
to the Plan made by the Committee during the immediately preceding fiscal year
(ignoring inflation trends), in a more than ten percent (10%) increase (when
compared to such immediately preceding fiscal year) in the cost of maintaining
the Plan to the Company. The Company also reserves the right in its sole
discretion at any time to terminate the Plan. Notwithstanding the foregoing, and
subject to Section 6.7 of the Plan, no such amendment or termination shall
reduce the amount of the benefit theretofore vested in any Participant or change
the conditions required to be satisfied to receive payment of such past accrued
benefit based on the provisions of the Plan as theretofore in effect. For this
purpose, the amount of a Participant's accrued benefit as of the date of any
plan amendment or termination shall be determined as if the Participant was then
retiring in accordance with Section 3.3 with his actual Vested Percentage
accrued as at such date; provided that if the Company is terminating the Plan
and if a Participant has not completed at least 5 years of Future Service,
Participant's Vested Percentage shall be: (i) 40% if he has completed 4 years of
Future Service; (ii) 30% if he has completed 3 years of Future Service; (iii)
20% if he has completed 2 years of Future Service; (iv) 10% if he has completed
1 year of Future Service; and (v) 0% if he has not completed 1 year of Future
Service.






--------------------------------------------------------------------------------

    










This amendment is hereby adopted by the Retirement Committee this 2nd day of
February, 2017.








_________________________
Adam Glazner
Sr. Director Benefits






_________________________
Michael Liberatore
President of ICS-Mutual Fund and Retirement Solutions






_________________________
Steve Rosenthal
Treasurer






__________________________
Julie Taylor
Chief Human Resources Officer






- 2 -    

